UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-PX ANNUAL REPORT OF PROXY VOTING RECORD OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number: 811-09098 AMERICAN BEACON MASTER TRUST (Exact name of registrant as specified in charter) 4151 Amon Carter Boulevard, MD 2450 Fort Worth, Texas 76155 (Address of principal executive offices)-(Zip code) Gene L. Needles, Jr., President 4151 Amon Carter Boulevard, MD 2450 Fort Worth, Texas 76155 (Name and address of agent for service) Registrant's telephone number, including area code: (817) 391-6100 Date of fiscal year end: December 31 Date of reporting period: July 1, 2011 - September 30, 2011 ITEM 1. PROXY VOTING RECORD. AMERICAN BEACON MASTER MONEY MARKET PORTFOLIO There were no matters relating to a portfolio security considered at any shareholder meeting held during the period covered by this report with respect to which this series was entitled to vote. No voting records are attached. SIGNATURES Pursuant to the requirements of the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. (Registrant): American Beacon Master Trust By: /s/ Gene L. Needles, Jr. Gene L. Needles, Jr. President Date: October 26, 2011
